Case 7:17-cv-00292-GEC Document 132-2 Filed 07/09/19 Page 1lof2 Pageid#: 1442

John Fishwick

From: Monica Mroz

Sent: Sunday, June 23, 2019 4:44 PM

To: hassm@gtlaw.com

Cc: John Fishwick; Carrol Ching; Daniel Martin; simonettil@gtlaw.com; ramosc@gtlaw.com;
jlong@woodsrogers.com; bwaller@woodsrogers.com

Subject: Re: Henderson v. GRC et al.

Mike, given the compressed timeline, we are comfortable providing an extension to June 28.

Thanks, Monica

Monica £. Mroz
Attorney

30 Franklin Road, Suite 700
(540) 345-5890

(540) 345-5789 (fax)

NOTICE: This message and its attachments are confidential and may be protected by the attorney/client privilege. If
you have received this message in error, please notify the sender immediately by e-mail and delete and destroy this
message and its attachments.

 

From: hassm@gtlaw.com <hassm@gtlaw.com>

Sent: Friday, June 21, 2019 9:23:21 AM

To: Monica Mroz

Cc: John Fishwick; Carrol Ching; Daniel Martin; simonettil@gtlaw.com; ramosc@gtlaw.com; jlong@woodsrogers.com;
bwaller@woodsrogers.com

Subject: RE: Henderson v. GRC et al.

Hi Monica,

We are working on the responses to the NPM discovery requests; would you be amenable to
granting a two-week extension on those?

Thank you!
~Mike

Michael A. Hass
Associate

Greenberg Traurig, LLP

1750 Tysons Boulevard, Suite 1000 | McLean, VA 22102
T 703.749.1359 F 703.714.8312

GreenbergTraurig EXHIBIT

B

H
tabbles”
Case 7:17-cv-00292-GEC Document 132-2 Filed 07/09/19 Page 2of2 Pageid#: 1443

 

If you are not an intended recipient of confidential and privileged information in this email,
please delete it, notify us immediately at postmaster@gtlaw.com, and do not use or disseminate
such information.
